J-S63030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.A.S.G.,                                           IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

A.M.B.,

                            Appellee                     No. 795 EDA 2016


                     Appeal from the Order March 10, 2016
              In the Court of Common Pleas of Philadelphia County
                   Domestic Relations at No(s): 0-C-0913919


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED AUGUST 25, 2016

       L.A.S.G. (“Caretaker”), who is a third-party caretaker of Z.K.M.

(“Child”) (born in November of 2008), appeals from the order entered March

10, 2016, that denied the petition to modify custody filed by Caretaker on

April 23, 2015, and found Caretaker in civil contempt for failing to comply

with a direct order of court. Order, 3/10/16, at 1. In its Pa.R.A.P. 1925(a)

opinion, the trial court requests that we quash the appeal as it was taken

from an interlocutory order.         Trial Court Opinion, 5/4/16, at 8.   The trial

court states that it did not enter a final order in the underlying custody

action and that it intended to hold a full hearing on whether it is in the best

interests of Child for Caretaker to continue to have partial physical custody.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S63030-16



Id.   Indeed, the March 10, 2016 order scheduled a hearing for May 17,

2016, on this matter.

      In G.B. v. M.M.B., 670 A.2d 714 (Pa. Super. 1996), we stated that, in

reviewing a custody order for finality, we consider not only the language of

the particular order, but also the point in the proceedings at which the order

is entered and the intended effect of the order upon further proceedings

between the parties. Id. at 718. Citing G.B., the trial court reiterated that

it had intended to hold a hearing to receive additional testimony and

evidence pertaining to the merits of the outstanding custody petitions. Trial

Court Opinion, 5/4/16, at 8-9. The trial court explained that the testimony

from the therapist involved in the reunification of Child with her mother is

crucial to the merits of the claims before it, and that testimony is not yet in

the record. Id. Thus, we agree that the March 10, 2016 order was not final

and appealable regarding issues of custody.

      Further, while the appealed order found Caretaker in civil contempt, it

did not impose sanctions. In fact, the order canceled the contempt hearing

previously scheduled and indicated that the consolidated matter was relisted

for consideration at the May 17, 2016 hearing.        Thus, the order is not

appealable on this basis.   See Genovese v. Genovese, 550 A.2d 1021,

1022 (Pa. Super. 1988) (“unless sanctions are imposed, an order declaring a

party in contempt is interlocutory.”); Rhoades v. Pryce, 874 A.2d 148, 151

(Pa. Super. 2005) (en banc) (“for a contempt order to be properly

appealable, it is only necessary that the order impose sanctions on the

                                     -2-
J-S63030-16



alleged contemnor, and no further court order be required before the

sanctions take effect.”).

      Accordingly, we quash the appeal and remand the matter to the trial

court for further proceedings.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2016




                                  -3-